Napton, Judge,
delivered the opinion of the court.
This case falls within the principles and reasoning of the case of Bradley v. Bradley, 24 Mo. 316. Where a testator declares his wife to be his sole heir, the implication of an exclusion of his children is just as strong as where the estate is given to the wife “ as her own and exclusive property, and to the exclusion of all and every person or persons, be the same relatives or not.” In truth, the multiplication of words in this last case rather weakens the force of the first clause, as the phrase “ relatives” might be very naturally understood as not embracing one’s children.
The other judges concurring, the judgment is affirmed.